PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,539
Filing Date: 17 Dec 2018
Appellant(s): Sergei Gorloff



__________________
Stephen A. Bucchianeri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2008/0012941) in view of Hsieh et al. (U.S. 2015/0373266), hereinafter Hsieh, Elensi et al. (U.S. 2016/0112608), hereinafter Elensi and Berini et al. (U.S. 2012/0293642), hereinafter Berini. Brown was cited in the Applicant’s IDS dated 3/13/19.

Regarding claim 1, Brown discloses a device for capturing data comprising: 
a base (fig. 1, #26), 
a frame extending from the base, the frame disposed about a central axis (fig. 1, #14); 
a plurality of video cameras coupled to the frame facing outward from the central axis (fig. 1, #20), wherein the plurality of video cameras are positioned so as to capture a view outward around the central axis ([0047] and fig. 1, #10); and
a voice recognition device coupled to the frame, the voice recognition device being structured to detect voices nearby the device (Brown [0109]). 
Brown does not explicitly disclose wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis.
However, Hsieh teaches a plurality of video cameras coupled to the frame facing outward from the central axis (Hsieh [0041] and fig. 1, #104), wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis (Hsieh [0008] and fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s device with the missing limitations as taught by Hsieh to creating an improved camera system with an improved vertical field FOV (Hsieh [0008]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of increasing the field of a view of a camera.

Brown does not explicitly disclose an enclosure disposed about and enclosing the plurality of cameras.
However, Elensi teaches an enclosure disposed about and enclosing the plurality of cameras (fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh with the missing limitations as taught by Elensi to cover the interior of the camera while still providing a free line of sight (Elensi [0013]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of protecting the interior of the camera while still providing a free line of sight.

Brown does not explicitly disclose the voice recognition device being structured to recognize/interpret voices.
However, Berini teaches a voice recognition device coupled to the frame, the voice recognition device being structured to detect and recognize/interpret voices nearby the device (Berini [0086] and fig. 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh and Elensi with the missing limitations as taught by Berini to validate the authenticity of the enrollee’s information (Berini [0086]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of validating the authenticity of a user’s information.

Regarding claim 17, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1, further comprising a speaker coupled to the frame (Brown [0048] and claim 7). 

Regarding claim 18, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1, further comprising one or more of: an indication light, a microphone, and/or an environmental sensor coupled to the frame (Brown [0048]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of Stettner et al. (U.S. 2010/0309288), hereinafter Stettner.

Regarding claim 14, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1. Brown does not explicitly disclose a number of three dimensional video and infrared capturing devices coupled to the frame.
However, Stettner teaches a device, further comprising a number of three dimensional video and infrared capturing devices coupled to the frame (Stettner [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh, Elensi and Berini with the missing limitations as taught by Stettner to produce a fully rotatable 3-D model of any object or scene in the common field of view (Stettner [0016]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of improving operability of a camera as a result of being able to create a 3-D model of any object or scene in the common field of view.

Regarding claim 15, Brown in view of Hsieh, Elensi, Berini and Stettner teaches the device of claim 14, wherein the number of three dimensional video and infrared capturing devices comprises: 
a first three dimensional video and infrared capturing device oriented in a first direction facing outward from the central axis (Brown fig. 1, #20); and 
a second three dimensional video and infrared capturing device oriented facing in a second direction, opposite the first direction, outward from the central axis (Brown fig. 1, #20). 

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad (U.S. 2016/0070964).

Regarding claim 19, Brown discloses a device for capturing data comprising: 
a base (fig. 1, #26), 
a frame extending from the base, the frame disposed about a central axis (fig. 1, #14); and 
a plurality of video cameras coupled to the frame facing outward from the central axis (fig. 1, #20), wherein the plurality of video cameras are positioned so as to capture a view outward around the central axis ([0047] and fig. 1, #10).
Brown does not explicitly disclose wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis.
However, Hsieh teaches a plurality of video cameras coupled to the frame facing outward from the central axis (Hsieh [0041] and fig. 1, #104), wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis (Hsieh [0008] and fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s device with the missing limitations as taught by Hsieh to creating an improved camera system with an improved vertical field FOV (Hsieh [0008]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of increasing the field of a view of a camera.

Brown does not explicitly disclose a first area structured to receive a first party involved in the transaction; a second area structured to receive a second party involved in the transaction and wherein the device is positioned at an elevation at or about a face of at least one of the first or second party so as to capture the face of the first party and the face of the second party during the transaction.
However, Conrad teaches an arrangement for capturing data related to a transaction, the arrangement comprising:
a first area structured to receive a first party involved in the transaction (Conrad [0004] and fig. 10A); 
a second area structured to receive a second party involved in the transaction (Conrad fig. 12A),
wherein the device is positioned at an elevation at or about a face ([0055], fig. 10A, #117) of at least one of the first or second party so as to capture the face of the first party and the face of the second party during the transaction (Conrad [0065], figs. 10A, 12A and 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh with the missing limitations as taught by Conrad to quickly and easily image financial service related items (Conrad [0004]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of quickly and easily imaging financial service related items.

Regarding claim 27, Brown in view of Hsieh and Conrad teaches the device of claim 19, wherein the device is positioned on a base arrangement (Conrad fig. 10A, #110), and wherein the base arrangement comprises a monitor coupled thereto (Conrad [0086] and fig. 10A, #104).
The same motivation for claim 19 applies to claim 27.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of Conrad.

Regarding claim 20, Brown in view of Hsieh, Elensi, Berini and Conrad teaches a method of capturing data in a space defined by at least a floor and a number of walls, the method comprising: 
positioning a device as recited in claim 1 (see claim 1 citations) in the space at a location away from the number of walls, the device being supported by a structure extending from the floor of the space; and capturing data using the device (Conrad [0070]).
The same motivation for claims 1 and 19 applies to claim 20.

Regarding claim 28, Brown in view of Hsieh, Elensi, Berini and Conrad teaches the device of claim 1, wherein the base is coupled to a base arrangement having a monitor coupled thereto (Conrad [0086] and fig. 10A, #104).
The same motivation for claims 1 and 19 applies to claim 28.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi, Berini and Conrad as applied to claim 20 above, and further in view of and Dozier et al. (U.S. 5751346), hereinafter Dozier.

Regarding claim 21, Brown in view of Hsieh, Elensi, Berini, Conrad and Dozier teaches the method of claim 20, wherein positioning the device comprises positioning the device at a height of between 5 and 7 feet above the floor (Dozier col. 3, lines 57-61 and fig. 7).
The same motivation for claim 19 applies to claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad as applied to claim 19 above, and further in view of Dozier.

Regarding claim 22, Brown in view of Hsieh and Conrad teaches the arrangement of claim 19. Brown does not explicitly disclose wherein the device is positioned at an elevation between 5 feet and 7 feet relative to a surrounding surface structured for either of the first party or second party to stand during the transaction.
However, Dozier teaches, wherein the device is positioned at an elevation between 5 feet and 7 feet relative to a surrounding surface structured for either of the first party or second party to stand during the transaction (Dozier col. 3, lines 57-61 and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh and Conrad with the missing limitations as taught by Dozier so that the camera lens has a field of view of the customer at the teller station (Dozier col. 3, lines 54-57).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of including a customer in the field of view of a camera.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad as applied to claim 19 above, and further in view of Elensi.

Regarding claim 23, Brown in view of Hsieh, Conrad and Elensi teaches the arrangement of claim 19, wherein the device further comprises an enclosure shaped as a portion of a sphere disposed about and enclosing the plurality of cameras (Elensi fig. 1, #102).
The same motivation for claim 1 applies to claim 23.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of and Williams (U.S. 6262768).

Regarding claim 25, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1, wherein the enclosure is spherically-shaped (Elensi fig. 1, #102). Brown does not explicitly disclose an opening therein having a diameter less than a maximum diameter of the enclosure.
However, Williams teaches wherein the enclosure if spherically-shaped and comprises an opening therein having a diameter less than a maximum diameter of the enclosure (Williams col. 5, lines 6-10 and fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh, Elensi and Berini with the missing limitations as taught by Williams to allow cables to reach the unit (Williams col. 5, lines 6-10).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of allowing cables to reach the camera unit.

(2) Response to Argument
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on p. 7 of the Appellant’s response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, multiple motivations to combine were stated on pgs. 3-4 of the Final Rejection dated 5/12/2021, including KSR rationales stating that the added limitations are known and can be applied to known devices to yield predictable results. Positioning multiple cameras to obtain a 360° view, using an enclosure for a camera system, including a voice recognition device and adjusting the height of a camera are all well-known techniques to one of ordinary skill in the art as evidenced by the cited references above. These techniques can be applied to known devices to yield predictable results.

On pgs. 7-9 of the Appellant’s Response, the Appellant argues that the Examiner did not state the feature Brown was or lacking or that Brown would benefit from features added from the secondary references.
	The Examiner respectfully disagrees. As the Appellant admits on p. 7 of the Appellant’s Response, the Examiner stated that Brown does not explicitly disclose a plurality of cameras positioned to capture a 360° view (i.e. a feature Brown is lacking) and multiple motivations to combine that would benefit Brown’s surveillance system (i.e. benefits to Brown) (pgs. 3-4 of the Final Rejection dated 5/12/2021 which is also restated above). The same argument is made by the Appellant for the other combined references that, while the Examiner stated that Brown does not disclose (i.e. is lacking), the Examiner did not identify any indication that Brown was lacking in any way. The two statements seem to contradict each other. The same issue occurs with the benefit argument by the Appellant, the Appellant first states that the Examiner provided a reason to combine (i.e. a benefit), then immediately thereafter states that the Examiner has not identified any benefit (pgs. 8-9 of the Appellant’s Response). As a result, the Examiner has identified lacking features in the primary reference and benefits the primary reference would have from combining the secondary references. These are laid out in the Graham v. Deere analysis above and in the Final Rejection dated 5/12/2021 for each of the secondary references.

On pg. 8 of the Appellant’s Response, the Appellant argues that Hsieh cannot be combined with Brown because adding the cameras of Hsieh would require different cameras.
	The Examiner respectfully disagrees. The entire reference of Hsieh is not being combined, but rather the positioning of multiple cameras to obtain a 360° view. It is unclear how adding additional cameras with the positioning of Hsieh would render Brown unsuitable for its intended purpose as each additional camera would increase the field of a view of the surveillance system. Therefore, the combination of Brown and Hsieh is proper.

On pg. 8 of the Appellant’s Response, the Appellant argues that adding an enclosure as taught by Elensi would not make a multiple camera system more secure as a single breach would result in the disablement of all cameras.
	The Examiner respectfully disagrees. The wrong comparison is being made the Appellant when comparing multiple cameras in a housing to a single camera in a housing. The comparison is between the addition of an enclosure of Elensi as opposed to having no enclosure at all. One of ordinary skill in the art or even a common person would understand that having an enclosure would offer more protection for a camera system than having no enclosure at all which would let anyone have direct access to the camera system. Therefore, based on the motivation arguments above, the combination of Brown and Elensi teaches the enclosure limitation of claim 1.

On pg. 9 of the Appellant’s Response, the Appellant argues the Examiner has not provided a motivation to combine Berini because it is unclear what validating the authenticity of the enrollee’s information has to do with the surveillance system taught by Brown.
	The Examiner respectfully disagrees. The Examiner provided multiple motivations to combine, validating the authenticity of an enrollee and that they are known techniques that would yield a predictable result (p. 4 of Final Rejection dated 5/12/2021). Brown is a surveillance system which already has a microphone to record voices ([0109]), it would be obvious to one of ordinary skill in the art to add a voice recognition system to a surveillance system already recording voices to identify and validate the identity of the voices being recorded. Moreover, these are all well-known techniques as evidenced by the references above. One could even argue that under the broadest reasonable interpretation of the term “detected”, Brown discloses a voice recognition device structured to detect voices as required by claim 1 because it includes microphones and a recording system to detect and record voices ([0109]). Therefore, the combination of Brown and Berini teaches the voice recognition limitations of claim 1.

In response to applicant's argument that Berini is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references discuss camera systems taking images of people (Brown [0091] and Berini fig. 1C). Further, every reference used is a camera system which is at least reasonably pertinent to the particular problem with which the applicant was concerned.

On pgs. 9-10 of the Appellant’s Response, the Appellant argues that Stettner does not teach the limitations of claims 14 and 15.
	The Examiner respectfully disagrees. Once again, the entire reference of Stettner is not being combined, only the use of its 3D and infrared cameras ([0030]). The Appellant agrees that Stettner discloses multiple 3D cameras (p. 10 of the Appellant’s Response). Moreover, Brown was already cited for the cameras facing outward portion of the claim (fig. 1).  Therefore, the combination of Brown and Stettner teaches the limitations of claims 14 and 15.

On pgs. 10-11 of the Appellant’s Response, the Appellant argues that the combination of Brown and Conrad do not teach the last elevation limitation of claim 19 because the cameras are not positioned “at or about” the face of the party.
	The Examiner respectfully disagrees. The current claim language is broader than what the Applicant is arguing, Webster’s Online Dictionary defines “at” as a function word to indicate presence or occurrence in, on or near. A synonym of “at” from thesaurus.com is in the vicinity of. Further, “about” is defined as in the vicinity of or near. As a result, under the broadest reasonable interpretation of “at or about a face” (i.e. near or in the vicinity of the face), Conrad teaches a camera “at or about a face” of the party ([0055] and fig. 10A, #117, i.e. the camera is near or in the vicinity of the face of the party) during a transaction ([0065] and [0004]). Moreover, Brown discloses that the height of the camera is adjustable ([0095]) and the height of the pole to which the camera is attached can be adjusted to an elevation best suited for observing a desired range of the site ([0052]). One could even argue that the camera in Brown capturing the faces of people below it ([0091]) is still near or in the vicinity of the faces of the people whose image is being captured. The combination argument is discussed above in section 2 of the Response to Arguments section. Therefore, under the broadest reasonable interpretation of the current claim language, the combination of Brown and Conrad teaches the amended limitation of claim 19.

On pg. 11 of the Appellant’s Response, the Appellant argues that adding the height feature of Conrad to Brown would render Brown unsuitable for its intended purpose.
	The Examiner respectfully disagrees. The 25 feet arrangement of Brown is not the only configuration disclosed by Brown. As discussed above, Brown further discloses that the height can adjusted to an elevation best suited for observed a desired range of a site ([0052]). Brown is a surveillance system meant capture multiple different sites ([0091]), as a result, multiple corresponding height adjustments would be made ([0052] and [0095]). Height adjustment is well known to one of ordinary skill in the art as shown by the Brown reference. Further, the average height of a person is different in different parts of the world, as a result, one of ordinary skill would adjust the height a surveillance system to match the appropriate height depending on the situation as evidenced by Brown ([0052]). Therefore, adding Conrad would not render Brown unsuitable for its intended purpose as an invention can have more than one purpose.

The remaining arguments on pgs. 11-14 of the Appellant’s Response regarding additional dependent claims have been addressed by the responses above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW K KWAN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        
Conferees:

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        
/BEHROOZ SENFI/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.